Citation Nr: 1532083	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-11 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for service-connected fibromyalgia in excess of 10 percent prior to April 24, 2013 and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for fibromyalgia and assigned a non-compensable (0 percent) disability rating, effective January 13, 2005.  A February 2008 RO rating decision subsequently increased the disability rating to 10 percent, effective January 13, 2005.  The Veteran's claim was remanded by the Board in March 2013.  A May 2013 rating decision by the Appeals Management Center increased the disability rating for service-connected fibromyalgia to 40 percent, effective April 24, 2013.   

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record (discussed further in the remand section below) suggests that the Veteran's service-connected fibromyalgia results in an inability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is properly before the Board.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to an increased initial disability rating for service-connected fibromyalgia in excess of 20 percent prior to April 24, 2013 and in excess of  40 percent thereafter and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Prior to April 24, 2013, the Veteran's service-connected fibromyalgia was manifested by symptomatology that was at least episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that were present more than one-third of the time.


CONCLUSION OF LAW

Prior to April 24, 2013, the criteria for an initial disability rating of 20 percent for service-connected fibromyalgia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted below, the Veteran's claim for entitlement to an increased initial disability rating for service-connected fibromyalgia in excess of 20 percent prior to April 24, 2013 and in excess of  40 percent thereafter is being remanded. That notwithstanding, the Board finds that a higher (20 percent) disability rating is warranted for the Veteran's service-connected fibromyalgia prior to April 24, 2013.

The Veteran's service-connected fibromyalgia is rated under Diagnostic Code 5025.  38 C.F.R. § 4.71a (2014).  Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be assigned a 20 percent disability rating if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time.  A 40 percent disability rating is to be assigned if the symptoms are constant, or nearly so, and refractory to therapy.  A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

After review of the evidence of record, prior to April 24, 2013, the criteria for an initial disability rating of 20 percent for service-connected fibromyalgia have been met.  A February 2006 VA treatment note referenced "chronic generalized joint pain."  The June 2006 VA examination report noted that the Veteran "report[ed] stiffness in in his extremities and back," that "pain and stiffness effect [the Veteran's] hands, knees, toes, bilaterally and back" and that "cold damp weather precipitate his symptoms."  A December 2006 VA treatment note referenced the Veteran having morning stiffness "especially when humid and cold."  An April 2007 VA treatment note included a chief complaint of "chronic pain, [l]umbar spine [with] spine arthralgias every joint body."  On the April 2009 VA Form 9, the Veteran stated that "I suffer consistent pain on a daily basis."  A March 2012 VA treatment note included a pain screening, which noted a location of primary pain of general joint pain and low back and noted the frequency of pain to be "[a]ll the time."  

Based on the evidence of record, prior to April 24, 2013, the Board concludes that the Veteran's service-connected fibromyalgia was manifested by symptomatology that was at least episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that were present more than one-third of the time.  As such, prior to April 24, 2013, the criteria for an initial disability rating of 20 percent for service-connected fibromyalgia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).  To that extent only, the appeal is granted.  The matters pertaining to whether a disability rating in excess of 20 percent prior to April 24, 2013 is warranted or whether a disability rating in excess of 40 percent from April 24, 2013 is warranted will be addressed following the completion of the remand.  As the sole final determination made in this decision is fully favorable, no discussion of VA's duties to notify and assist is required at this time.



ORDER

Prior to April 24, 2013, an initial disability rating of 20 percent for service-connected fibromyalgia is granted; the appeal is granted to this extent only.


REMAND

As noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  The June 2006 VA examination report noted that the Veteran stated that "he missed approximately 10 days of work in the past 12 months because of" his service-connected fibromyalgia.  He was noted to have been currently working at a job for one month and to have previously worked at a university.  The April 2013 VA examination report noted that the Veteran "was terminated" from the job in 2005 at the university because of "excessive time off."  No mention was made as to any employment since 2005.  As such, the evidence of record suggests that the Veteran's service-connected fibromyalgia currently on appeal may result in the inability to secure or follow a substantially gainful occupation.  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.

In addition, the Board notes that a May 2013 rating decision increased the assigned disability rating for the Veteran's service-connected fibromyalgia to 40 percent, effective April 24, 2013.  A May 2013 Supplemental Statement of the Case (SSOC) limited the issue addressed to "[e]ntitlement to initial evaluation in excess of 10 percent for service-connected fibromyalgia for the period prior to April 24, 2013."  In other words, the issue of entitlement to a disability rating in excess of 40 percent for the period from April 24, 2013 was not addressed.  While the 40 percent disability rating assigned was the highest schedular disability rating available under Diagnostic Code 5025, a higher disability rating may be available under alternative diagnostic codes or through extraschedular consideration and thus the granting of a 40 percent disability rating does not equate to a complete grant of benefits.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue of entitlement to a disability rating in excess of 40 percent for service-connected fibromyalgia for the period after April 24, 2013 remains on appeal.  On remand, an SSOC must be issued that addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with respect to the Veteran's claim for entitlement to an initial disability rating in excess of 20 percent prior to April 24, 2013 and in excess of 40 percent thereafter, as the development to be undertaken in relation to the Veteran's claim for entitlement to a TDIU may result in additional information relevant to the Veteran's service-connected fibromyalgia, this claim is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  The SSOC provided must address the issue of entitlement to a disability rating in excess of 20 percent prior to April 24, 2013, and in excess of 40 percent thereafter, as well as TDIU.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


